                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                Civ. No. 5:16-cv-235-FL

BARBARA J. MCGATHY,                   )
           Plaintiff,                 )
                                      )       ORDER
vs.                                   )
                                      )
NANCY A. BERRYHILL,                   )
Acting Commissioner of                )
Social Security,                      )
               Defendant.             )
                                      )


       Plaintiff’s counsel filed a motion for approval of attorney’s fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $10,720.00. Attorney’s fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C.

§ 406(b). Plaintiff has previously been awarded attorney’s fees under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, in the amount of $2,519.20.

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $10,720.00, and refund to Plaintiff the smaller award between this amount and the

EAJA award.

       SO ORDERED, this 17th day of October, 2018.



                                                 __________________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge
